       2:20-cv-00397-RMG         Date Filed 06/11/21       Entry Number 57         Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Cathy D. Colebrooke,                )                         Case No. 2:20-cv-00397-RMG
                                    )
                    Plaintiff,      )
                                    )                           ORDER AND OPINION
      v.                            )
                                    )
T-Mobile USA, Inc.,                 )
                                    )
                    Defendant.      )
____________________________________)

        This matter is before the Court on the Report and Recommendation (“R&R”) of the

Magistrate Judge (Dkt. No. 54) recommending that the Court deny Defendant’s motion to strike,

(Dkt. No. 46), and grant Defendant’s motion for summary judgment, (Dkt. No. 36). For the

reasons set forth below, the Court adopts the R&R as the Order of the Court, grants Defendant’s

motion for summary judgment, and denies Defendant’s motion to strike.

  I.    Background and Relevant Facts

        Plaintiff is an African American female over forty years old. She was hired by Defendant

on November 6, 2012 as an entry level Customer Service and Sales representative. On September

15, 2013, she was promoted to Senior Analyst, Business Support. She was terminated on April 2,

2019. (Dkt. No. 8 at 4-5); (Dkt. No. 36 at 2, 4-5, 9).

        Plaintiff alleges that she was denied training and development opportunities throughout her

employment with Defendant. She contends she complained to management regarding the same.

Plaintiff contends that Defendant treated her significantly different because of her age, race, sex,

and sexual orientation, and that Defendant had numerous policies and procedures concerning

discrimination and retaliation which it failed to follow. Plaintiff alleges that Defendant’s failure to




                                                 -1-
      2:20-cv-00397-RMG          Date Filed 06/11/21     Entry Number 57        Page 2 of 9




professionally develop her was discriminatory and that her termination was discriminatory and

retaliatory. See generally (Dkt. No. 8).

       Plaintiff filed this lawsuit alleging age discrimination in violation of the Age

Discrimination in Employment Act (“ADEA”); race discrimination in violation of Title VII of the

Civil Rights Act (“Title VII”) and 42 U.S.C. § 1981 (“Section 1981”); and retaliation in violation

of the ADEA and Title VII. (Dkt. No. 1-1; Dkt. No. 8). Plaintiff’s original complaint brought

claims for: age discrimination in violation of the ADEA (First Cause of Action); race

discrimination in violation of Title VII and Section 1981 (Second Cause of Action); retaliation

in violation of the ADEA and Title VII (Third Cause of Action); hostile work environment

and breach of contract in violation of the ADEA and Title VII (Fourth Cause of Action); and sex

discrimination in violation of Title VII (Fifth Cause of Action). (Dkt. No. 1-1). Plaintiff

subsequently amended her complaint to correct Defendant’s name. (Dkt. No. 8).

       On May 7, 2020, the Court granted Defendant’s partial motion to dismiss, (Dkt. No. 30),

dismissing Plaintiff’s Fourth and Fifth causes of action. Plaintiff’s remaining causes of action are

therefore: (1) Age Discrimination in violation of the ADEA; (2) Race Discrimination in violation

of Title VII and Section 1981; and (3) Relation in violation of the ADEA and Title VII.

       On September 29, 2020, Defendant moved for summary judgment. (Dkt. No. 36). Plaintiff

opposes. (Dkt. No. 44). Defendant filed a reply. (Dkt. No. 47).

       On October 30, 2020, Defendant moved to strike an affidavit which Plaintiff had attached

to her opposition to Defendant’s motion for summary judgment. (Dkt. No. 46). Plaintiff opposes.

(Dkt. No. 48).




                                                -2-
       2:20-cv-00397-RMG         Date Filed 06/11/21       Entry Number 57        Page 3 of 9




        On May 26, 2021, the Magistrate Judge filed an R&R recommending that Defendant’s

motion to strike be denied but that its motion for summary judgment be granted. (Dkt. No. 54).

Plaintiff filed timely objections to the R&R. (Dkt. No. 56).

        Defendant’s motions are fully briefed and ripe for disposition.

 II.    Legal Standards

           a. Fed. R. Civ. P. 56 — Summary Judgment

        To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine dispute of material fact and the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The Court interprets all inferences and ambiguities against the movant and in

favor of the non-moving party. U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962). Where the moving

party has met its burden, the non-moving party must come forth with “specific facts showing that

there is a genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986) (citing Rule 56(e)); Lilly v. Crum, No. 2:19-CV-00189, 2020 WL 1879469, at *4

(S.D.W. Va. Apr. 15, 2020) (noting that the “mere existence of a scintilla of evidence in support

of the plaintiff's position will be insufficient” to create a genuine dispute) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

           b. The Magistrate Judge’s Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).




                                                 -3-
       2:20-cv-00397-RMG            Date Filed 06/11/21    Entry Number 57         Page 4 of 9




Where the plaintiff fails to file any specific objections, “a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (internal quotation omitted). Because Plaintiff filed objections, the R&R

is reviewed de novo.

III.    Discussion

        First, as it regards Defendant’s motion to strike, the Court finds that the Magistrate Judge

ably addressed the issues and correctly concluded that the motion should be denied. As detailed

in the R&R, Plaintiff attached an “affidavit” to her opposition to Defendant’s motion for summary

judgment. See (Dkt. No. 44-6). The Magistrate Judge noted said affidavit was produced after the

close of discovery and therefore could not be considered to the extent it conflicted with the affiant’s

prior deposition testimony. See (Dkt. No. 54 at 5); Alba v. Merrill Lynch & Co., 198 F. App’x 288,

300 (4th Cir. 2006). The Magistrate Judge further noted that Plaintiff’s affidavit contained

inadmissible hearsay and that those affected portions could not be used to defeat a summary

judgment motion. (Dkt. No. 54 at 5-6). Then, considering that many of the statements in Plaintiff’s

affidavit were improper under Fed. R. Civ. P. 56(c), and after explicitly stating that said affidavit

would not be considered in deciding Defendant’s motion to the extent the affidavit presented

statements inconsistent with Plaintiff’s prior testimony, the Magistrate Judge recommend denying

the motion to strike as a “drastic sanction” simply not warranted under the circumstances. (Id. at

7); Graves v. Horry-Georgetown Technical College, 512 F. Supp. 2d 413, 417 n.1 (D.S.C. 2007).

        As no party objected to this portion of the R&R, and as the Court finds no clear error with

it, the Court adopts it in whole.




                                                 -4-
     2:20-cv-00397-RMG           Date Filed 06/11/21       Entry Number 57         Page 5 of 9




       Second, after a careful review of the parties’ briefing, the record, and Plaintiff’s objections,

the Court finds that the Magistrate Judge correctly determined that Defendant is entitled to

summary judgment on all of Plaintiff’s remaining claims.             First, as it regards Plaintiff’s

discrimination claims under the ADEA, Title VII, and Section 1981,1 the Magistrate Judge

correctly noted—with substantial detail and citation to the record2—that Plaintiff could not

establish the second, third, and forth elements under the burden-shifting framework set forth in

McDonnell Douglas Corporation v. Green, 411 U.S. 792 (1973). (Dkt. No. 54 at 9-25). Second,

the Magistrate Judge also correctly determined that Plaintiff’s retaliation claims under the ADEA

and Title VII were subject to dismissal because Plaintiff could not establish pretext—Defendant

having proffered a legitimate, nondiscriminatory reason for terminating Plaintiff’s employment,


1
  To establish a prima facie case with respect to an age discrimination claim, Plaintiff must show
that: (1) she is at least 40; (2) she was performing her job to the legitimate expectations of her
employer; (3) her employer took an adverse employment action against her; and (4) the adverse
employment action occurred under circumstances that raise a reasonable inference of unlawful
discrimination. See Wakefield-Brace v. Greenwood Sch. Dist. 50, 8:16-cv-2750-MGL-KFM, 2017
WL 9286975, at *8 (D.S.C. May 25, 2017), adopted, 2017 WL 2569846 (D.S.C. June 14, 2017).
To establish a prima facie case with respect to a race discrimination claim, Plaintiff must show:
(1) membership in a protected class; (2) satisfactory work performance; (3) adverse employment
action; and (4) different treatment of similarly situated employees outside the protected class, or
some other evidence giving rise to an inference of unlawful discrimination. Ferguson v. Waffle
House, Inc., 18 F. Supp. 3d 705, 719 (D.S.C. 2014).

2
  By way of example of the Magistrate Judge’s thoroughness, the Magistrate Judge dedicated four
pages to analyzing why Plaintiff could not establish that she was performing her job duties at a
level that met her employer’s legitimate expectations at the time of the adverse employment action.
(Dkt. No. 54 at 12-15) (analyzing the record and correctly finding as undisputed that, during a
training session she conducted, Plaintiff stated, “I’m black, I’m gay, and I’m a woman. You take
me to HR, I’ll take you right back,” that Plaintiff touched the nape of Shaunda Smith after
complimenting her haircut, and that Plaintiff used the term “redbone,” a racially derogatory term).
Additionally, though the R&R noted that Plaintiff had seemingly abandoned her claim for
“disparate treatment concerning her discharge,” (Id. at 19) (stating that “Defendant correctly notes
that Plaintiff ‘does not make any argument in her Response in support of her claim for disparate
treatment concerning her discharge’”), the Magistrate Judge nevertheless analyzed the claim in
full and found that, on the merits, it did not survive summary judgment, (id.at 19-23).


                                                 -5-
      2:20-cv-00397-RMG           Date Filed 06/11/21       Entry Number 57         Page 6 of 9




namely Plaintiff’s conduct during a training session she performed for Defendant. (Id. at 12-15,

29).3 Plaintiff filed objections to the R&R which the Court addresses below.

       First, Plaintiff objects that, in analyzing her claims, the Magistrate Judge failed to consider

Plaintiff’s “actual performance and only utilize[d] the Defendant’s contentions.” (Dkt. No. 56 at

6-7). In so arguing, Plaintiff does not point to a specific section of the R&R where Plaintiff

believes the Magistrate Judge committed such error. Nor does Plaintiff contest the R&R’s

discussion of the training session described supra. Compare Plaintiff’s Objections, (Dkt. No. 56

at 5-7) with R&R, (Dkt. No. 54 at 12-15) (finding that Plaintiff’s undisputed behavior during a

training session she conducted “violated Defendant’s policies” and that “Plaintiff cannot make the

requisite showing that she was performing her job duties at a level that met Defendant’s legitimate

expectations”). Instead, Plaintiff lists facts she believes create a “genuine issue of material fact . .

. regarding performance.” See, e.g., (Dkt. No. 56 at 6) (arguing a certain colleague “testified that

she had absolutely no problems with [Plaintiff]” and that Plaintiff “was always willing to learn and

never refused to perform any aspect of any job”); (Id.) (noting “[P]laintiff was not responsible for

providing analytical reports to the Learning and Development Department until the last 6 to 8

months of her employment”); (Id. at 7) (noting “Plaintiff had no problems with mathematics as

stated by her [supervisor]”).



3
  The elements of a prima facie retaliation claim are: (1) engagement in a protected activity; (2)
adverse employment action; and (3) a causal link between the protected activity and the
employment action. See Williams v. Horry-Georgetown Technical College, 26 F. Supp. 3d 519,
528 (D.S.C. 2014) (ADEA); Mackey v. Shalala,360 F.3d 463, 469 (4th Cir. 2004) (Title VII). If
the plaintiff establishes a prima facie claim of retaliation, the burden shifts to the defendant to
show that its purportedly retaliatory action was in fact the result of a legitimate non-retaliatory
reason. Laber v. Harvey, 438 F.3d 404, 432 (4th Cir. 2006) (ADEA); Foster v. Univ. of Maryland-
E. Shore, 787 F.3d 243, 250 (4th Cir. 2015) (Title VII). The burden then shifts back to the plaintiff
to rebut the defendant’s evidence by demonstrating that the proffered reason was mere pretext for
retaliation. Laber, 438 F.3d at 432 (ADEA); Foster, 787 F.3d at 250 (Title VII).


                                                  -6-
      2:20-cv-00397-RMG          Date Filed 06/11/21       Entry Number 57        Page 7 of 9




       The Court overrules the above objections. Plaintiff’s objections do not address a specific

portion of the R&R, are thus general in nature, and are equivalent to a failure to object. See Switzer

v. Town of Stanley, No. 5:11CV00021, 2012 WL 3315084, at *2 (W.D. Va. Aug. 10, 2012), aff'd

sub nom. Switzer v. Dean, 510 F. App'x 294 (4th Cir. 2013) (noting “[g]eneral objections that

merely reiterate arguments presented to the magistrate judge lack the specificity required under

Rule 72, and have the same effect as a failure to object, or as a waiver of such objection”). Further,

and more importantly, Plaintiff’s objections fail to dispute the specific finding made by the

Magistrate Judge that Plaintiff was not meeting the legitimate expectations of her employer at the

time of her discharge—not because of her skills generally, but because of her conduct during the

training session described above. See (Dkt. No. 54 at 15); see also Wigger v. CVS Pharmacy, No.

2:15-cv-01122-DCN-MGB, 2017 WL 9471790, at *7 (D.S.C. July 21, 2017), adopted sub nom.

Wigger v. CVS Pharmacy, Inc., 2017 WL 4296724 (D.S.C. Sept. 27, 2017) (“When determining

whether an employee is meeting her employer’s legitimate expectations, courts do not sit as a

‘superpersonnel department weighing the prudence of employment decisions.’”) (citing Hill v. Se.

Freight Lines, Inc., 877 F. Supp. 2d 375, 391 (M.D.N.C. 2012), aff’d, 523 F. App’x 213 (4th Cir.

2013)). Plaintiffs objections are thus overruled.

       Plaintiff next objects that the Magistrate Judge wrongly recommended “dismiss[ing] the

Plaintiff’s claims for differential treatment for a failure to present an argument.” (Dkt. No. 56 at

7). Plaintiff further argues that various facts support a finding that her claims for disparate

treatment should proceed to trial. (Id.).

       As a preliminary matter, the Court finds that the Magistrate Judge did in fact analyze

Plaintiff’s claims for disparate treatment. (Dkt. No. 54 at 19-22) (“Defendant correctly notes that

that Plaintiff ‘does not make any argument in her Response in support of her claim for disparate




                                                 -7-
      2:20-cv-00397-RMG          Date Filed 06/11/21       Entry Number 57         Page 8 of 9




treatment concerning her discharge.’ Consequently, Plaintiff has abandoned such claims by failing

to argue the merits in her response brief. However, even if Plaintiff had defended the merits of

such claims . . . the undersigned finds, for the reasons below, that Plaintiff has failed to

establish that her termination was the result of any sort of discrimination—age-based, race-

based, or otherwise.”). Thus, to the extent Plaintiff objects the Magistrate Judge failed to analyze

her disparate treatment claims, the Court overrules the objection.

       In her objections regarding her disparate treatment claims,4 Plaintiff again fails to cite to

or dispute specific portions of the R&R. Instead, as above, Plaintiff describes various “facts”

which Plaintiff believes support her claims generally. See, e.g., (Dkt. No. 56 at 8) (“During

[Plaintiff’s] employment she went to HR regarding Kyger’s supervision. Alicia Hayes testified

that [Plaintiff] made complaints regarding Kyger’s failure to support her. [Plaintiff] cried with

Prioleau and Lo that Kyger was destroying her career . . . .”). In this portion of her objections,

Plaintiff cites extensively to the affidavit which she attached to her opposition to Defendant’s

motion for summary judgment. (Id. at 7-8).

       The Court overrules the above objections. At bottom, the above objections are general in

nature and do not attempt to dispute any specific finding of the Magistrate Judge. Compare (Dkt.

No. 56 at 7-8) with (Dkt. No. 54 at 19-22) (noting that all of Plaintiff’s identified comparators were

of the same race as Plaintiff and further noting that none shared the same role as Plaintiff). Further,

said objections rely heavily on the affidavit Plaintiff attached to her opposition—a document the




4
 Plaintiff alleges that that Defendant failed to discipline younger employees for actions that should
have been terminable offenses and that “others who committed acts that violated the policies and
procedures of Defendant were not terminated.” (Dkt. No. 8 at 10-13).




                                                 -8-
      2:20-cv-00397-RMG           Date Filed 06/11/21       Entry Number 57         Page 9 of 9




Magistrate Judge correctly declined to consider in analyzing Defendant’s motion for summary

judgment. Plaintiff’s objections are thus overruled.

        Plaintiff’s last substantive objection5 is that the Magistrate Judge applied a “but for”

standard in analyzing Plaintiff’s race discrimination claims even though such a standard applies

only to Plaintiff’s ADEA claim. (Dkt. No. 56 at 9). A de novo review of the R&R reveals,

however, that the Magistrate Judge made no such error, correctly analyzing all claims under the

applicable standards of law.

IV.     Conclusion

        For the foregoing reasons, the Court ADOPTS the R&R, (Dkt. No. 54), as the Order of the

Court, GRANTS Defendant’s motion for summary judgment, (Dkt. No. 36), and DENIES

Defendant’s motion to strike, (Dkt. No. 46).

        AND IT IS SO ORDERED.

                                                        s/ Richard Mark Gergel
                                                        United States District Judge
June 11, 2021
Charleston, South Carolina




5
  Plaintiff puts forth other objections which the Court declines to address as non-specific or general
in nature. See, e.g., (Dkt. No. 56 at 9) (“The Court has failed to consider any facts that are in a light
most favorable to the Plaintiff and only addresses those facts that are favorable to the Plaintiff
[sic].”).


                                                  -9-
